Citation Nr: 1036559	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-01 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to a compensable initial rating for interdigital 
maceration (athlete's feet). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979 
and January 2003 to October 2003. 

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating decision 
by the Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  The case was 
remanded for additional development by the Board in November 2006 
and May 2009 and is now ready for appellate review.

In July 2006, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   



FINDINGS OF FACT

1.  The service connected athletes feet does not involve at least 
5 percent of the entire body, or 5 percent of exposed areas, or 
require treatment such as therapeutic doses of corticosteroids or 
other immunosuppressive drugs.   

2.  The service connected athlete's feet does not result in 
scarring that is deep or that causes limited motion, nor does it 
involve an area of 144 square inches or 929 square centimeters or 
greater.  

3.  The service connected athlete's feet does not result in 
scarring that is unstable or painful on examination or any 
limitation of foot functioning. 





CONCLUSION OF LAW

The criteria for a compensable initial rating for interdigital 
maceration (athlete's feet) are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7813 (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in September 2009 that informed the 
appellant of the information and evidence necessary to prevail in 
his claim.  The September 2009 letter informed the Veteran of the 
relevant rating criteria.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Parenthetically, it is observed that as this appeal 
stems from a notice of disagreement with the rating assigned 
after the initial grant of service connection for athlete's feet, 
any individual notice errors in timing or content are harmless.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

As for the duty to assist, the service treatment reports have 
been obtained as have the VA and private clinical reports 
requested by Board remand.  The Veteran was also afforded a VA 
examination of his service connected athletes feet in January 
2010 as requested by the Board, and the reports from this 
examination in combination with the other medical evidence of 
record contain sufficient clinical evidence to determine the 
proper rating to be assigned for the Veteran's athlete's feet.  
The Veteran indicated that he had additional evidence to submit 
in a July 2010 statement, and was informed that the Board would 
wait for 30 days for such evidence to be submitted before 
proceeding with the case.  No additional evidence has been 
received since receipt of this statement of the Veteran and there 
is no indication that there are additional records that need to 
be obtained that would assist in the adjudication of the claim.  
As such, the duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where an 
increase in the disability rating is at issue, the present level 
of the Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, this does not 
preclude an award of staged ratings, as may be shown by the 
facts.  

The Board also notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, specifically indicates that the revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Accordingly, as the appellant's claim was 
received prior to that date, these revisions do not apply to the 
present case.  73 Fed. Reg. 54,708 (Sept. 23, 2008).

Tinea pedis is rated as scars (DCs 7801, 7802, 7803, 7804, or 
7805) or dermatitis (DC 7806) depending on the predominant 
disability.  38 C.F.R. § 4.118, DC 7813. 

A compensable rating for dermatitis requires at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  DC 7806.

With the above criteria in mind, the relevant facts will be 
summarized.  The service treatment reports reflected bilateral 
athlete's feet and, as indicated above, service connection for 
this condition was granted by an April 2004 rating decision.  A 
noncompensable rating was assigned under DC 7813 effective from 
the day after separation from service, October 4, 2003.  This 
rating has been continued until the present time.  Evidence 
considered in this decision included reports from a November 2003 
VA examination that showed what was described as marked 
maceration in the webs between the fourth and fifth toes.  The 
Veteran reported that he used ketoconazole cream, Lotramin cream 
and bleach in water to treat his athlete's feet.  He reported 
that he used each cream for approximately two weeks duration, all 
without relief.  Private and VA outpatient treatment reports 
reflect references to athlete's feet and the use of a topical 
cream for the condition (see eg. December 12, 2003, VA outpatient 
treatment report and September 12, 2005, private treatment 
report). 

The Veteran described a worsening in his athlete's feet in sworn 
testimony to the undersigned at the July 2006 hearing, and the 
Veteran was ultimately provided with the VA examination of his 
feet requested in two Board remands in January 2010.  At that 
time, the Veteran indicated that his athlete's feet had waxed and 
waned since service, with the condition being worse in the summer 
and better in the winter.  He stated that the condition had 
persisted despite attempts to treat it with a number of different 
creams, to include with Lamisil over the previous 12 months.  The 
examiner specifically noted that the Veteran had been using a 
topical cream that was neither a corticosteroid nor an 
immunosuppressive on a daily basis for the prior 12 months.  He 
noted also that the condition did not involve any exposed areas 
of the head, face, neck or hand and that the Veteran's athlete's 
feet involved less than 5 percent of the total body area.  The 
examination did reveal post-inflammatory pigmentation of the 
sides and dorsae of the feet bilaterally with extensive scaling 
of the plantar surfaces and, to a lesser degree, the sides of 
both feet.  There was some involvement of the web spaces and both 
great toenails were markedly thickened, dystrophic, and 
discolored.  

Applying the rating criteria for dermatitis to the clinical 
evidence set forth above, this evidence does not show that the 
Veteran's athlete's feet involves 5 percent or more of the entire 
body, or of the exposed areas affected, or requires intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  As such, a compensable rating cannot be 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Reviewing other potentially applicable criteria for a skin 
disability that does not involve the head, face or neck, as the 
evidence above does not demonstrate that the service-connected 
athlete's feet involves scarring that is deep or that causes 
limited motion, a compensable rating cannot be assigned under DC 
7801.  As the athlete's feet does not result in superficial 
scarring covering an area of 144 square inches or 929 square 
centimeters or greater, a compensable rating is not warranted 
under DC 7802.  There being no scarring due to the Veteran's 
athlete's feet that is unstable or painful on objective 
examination, compensable ratings cannot be assigned under DC 7803 
or DC 7804, respectively.  Finally, as there is no indication 
that the Veteran's athlete's feet results in scarring that limits 
functioning of the feet, a compensable rating cannot be assigned 
under DC 7805.  Accordingly, a compensable for the Veteran's 
athlete's feet is not warranted at any time subsequent to the 
effective date of the initial rating, October 4, 2003.  See 38 
C.F.R. § 3.400 (2008); Fenderson, supra.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a 
compensable rating is provided for certain manifestations of the 
Veteran's service-connected residuals, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture, as the 
service-connected residuals have not shown functional limitation.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  






ORDER

Entitlement to a compensable initial rating for interdigital 
maceration (athlete's feet) is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


